EXHIBIT 10.2

HAWK CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN


1.           Purpose


The Hawk Corporation Annual Incentive Compensation Plan (the “Plan”) is designed
to attract, retain, and reward highly-qualified executives who are important to
the Company’s success and to provide incentives relating directly to the
financial performance and long-term growth of the Company.


2.           Definitions


(a)         “Award” means an incentive award entitling an Executive Officer to
receive performance-based incentive compensation based on reference to specified
levels of, growth in, or ratios involving, one or more Performance Goals, or any
other amounts determined by the Committee, pursuant to terms and conditions of
the Plan.


(b)         “Board” means the Board of Directors of Hawk Corporation.


(c)         “Code” means the Internal Revenue Code of 1986, as amended.


(d)         “Committee” means the Compensation Committee of the Board, or such
other committee of the Board that is designated by the Board to administer the
Plan, in compliance with requirements of Section 162(m) of the Code.


(e)         “Company” means Hawk Corporation and any other corporation in which
Hawk Corporation controls, directly or indirectly fifty percent (50%) or more of
the combined voting power of all classes of voting securities.


(f)         “EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization (before consideration of the incentive awards paid
under this Plan and under a similar plan for all salaried and eligible hourly
employees) for each Plan Year.


(g)         “Executive Officer” means any officer of the Company subject to the
reporting requirements of Section 16 of the Securities Exchange Act of 1934, as
amended (“Exchange Act”).


(h)         “Participant” means an Executive Officer of the Company.


(i)         “Performance Goal” means the corporate performance goals considered
by the Committee that may include the attainment of one or more of the
following: EBITDA, earnings per share from continuing operations, internal
growth, new business awards, new product development, economic value added,
operating income, revenues, gross margin, return on operating assets, return on
equity, stock price appreciation, total stockholder return (measured in terms of
stock price appreciation and dividend growth), cost control, acquisitions or
divestitures, customer relationships, or other items deemed material to the
short or long term success of the Company.


(j)         “Plan” means the Hawk Corporation Annual Incentive Compensation
Plan.


(k)         “Plan Year” means a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.


(l)         “Section 409A” means Section 409A of the Code and the U.S. Treasury
Regulations and other interpretive guidance issued thereunder.


3.           Eligibility


Only Executive Officers are eligible to participate in the Plan.


4.           Administration


The Committee shall administer the Plan.  The Committee will approve the
Performance Goals, participation, target Awards, actual Awards, timing of
payment and other action necessary to the administration of the Plan.  The
Committee’s decisions shall be final, conclusive, and binding upon all
persons.  The provisions of the Plan are intended to ensure that all Awards
granted hereunder to any Participant who is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) qualify for the Section
162(m) exception for performance-based compensation, and all Awards and the Plan
shall be interpreted and operated consistent with that intention.  The Committee
has the authority to interpret the Plan and the Awards, to proscribe, amend and
rescind rules and regulation relating to the Plan and the Awards and to make all
other determinations deemed necessary or advisable for the administration of the
Plan and the Awards, including anything necessary to comply with the
requirements of Section 162(m) of the Code.


The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan, whether or not such persons are similarly situated.  With
limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make nonuniform and selective determinations and to establish
nonuniform and selective performance goals, performance criteria and the
weightings thereof.


5.           Awards


The Committee may make Awards to Participants with respect to each Plan Year,
subject to the terms and conditions set forth in the Plan.


Establishment of Awards and Performance Goals.  Within 90 days after the
commencement of each Plan Year (or such other date as required by Section 162(m)
of the Code and the regulations promulgated thereunder), the Committee shall, in
writing, select the Participants for such Plan Year and set the Performance
Goals and target Award (dollar amounts calculated by reference to such
Performance Goals) for each Participant for such Plan Year.  No Participant will
be assigned an Award greater than $4,000,000 for any Plan Year.  The method used
to determine the Award shall be stated in terms of objective formulas that
preclude discretion to increase the amount of the Award that would otherwise be
due upon the attainment of the Performance Goals.  No provision in this Plan
shall preclude the Committee from exercising negative discretion to reduce any
Award hereunder.


A Participant’s Award opportunity in any Plan Year is the maximum amount that
the Participant may receive under the Plan in that Plan Year.  Whether or not a
Participant will receive all or any portion of his Award will be based on the
achievement of Performance Goals established for that Participant for the Plan
Year and on the achievement of any individual goals.


Award Determination.  At the end of the Plan Year, the Committee shall certify,
in writing, prior to the payment of any Award, whether and to what extent the
Performance Goals have been achieved for the Plan Year.  Notwithstanding the
attainment of the Performance Goal, the Committee shall have the discretion to
reduce or eliminate the Award amount based upon the performance of the Company
or the individual goals of the Participant or such other factors as the
Committee determines in its discretion.  The Committee may not increase the
amount of such Award or waive the achievement of the Performance Goal.


Payments under this Plan shall be made no later than March 15 of the calendar
year following the end of the applicable calendar year in which the amounts are
earned and accrued.  Payment of any Award under the Plan shall be made in cash.


The Committee shall have the right to allow Participants to elect to defer up to
100% of their Award pursuant to the Hawk Corporation Deferred Compensation Plan
(effective June 1, 2007) (the “Deferred Compensation Plan”), subject to the
terms and conditions as the Committee may determine and subject to all
requirements under such Deferred Compensation Plan; provided, however, that the
Participant’s election to defer such payment of Awards complies with this
Section 5, including but not limited to the requirement that the election to
defer such payment is made in accordance with Section 409A.


Whenever payments are to be made under the Plan, the Company will withhold
therefrom an amount sufficient to satisfy any applicable governmental
withholding tax requirements related thereto.


6.           Effective Date, Amendment and Termination


The effective date of the Plan is January 1, 2009.  The Committee may amend,
modify, suspend, or terminate the Plan or the Awards for the purpose of meeting
or addressing any changes in legal requirements or for any other purpose
permitted by law.  The Committee will seek stockholder approval of any amendment
determined to require stockholder approval or advisable under the regulations of
the Internal Revenue Service or other applicable law or
regulation.  Notwithstanding the foregoing, no amendment or modification shall
be made under this Section 6 which will result in an Award becoming subject to
the terms and conditions of Section 409A or otherwise constitute an
impermissible acceleration, unless agreed upon by the Committee and the
Participant.


7.
Death or Disability, Change in Control, Termination of Employment



A Participant shall have no right to any Award under this Plan until that Award
is paid.  Unpaid Awards may also be canceled at the discretion of the Committee.


Unless otherwise provided in a Participant’s change in control agreement,
termination agreement or employment agreement, a Participant must be employed by
the Company on the date of payment of the Award in order to receive such Award;
provided, however, in the case of death, disability (as determined in the sole
discretion of the Committee) or change in control, unless otherwise provided in
a Participant’s change in control agreement, termination agreement or employment
agreement, such Participant’s Award will be equal to the product of (a) the
Award applicable to such Participant for the Plan Year in which the Participant
dies or becomes disabled, and (b) a fraction, the numerator of which is the
number of days in such Plan Year through the date of death or disability, and
denominator of which is 365.  Therefore, unless otherwise provided for herein or
in a Participant’s change in control agreement, termination agreement or
employment agreement (each as in effect prior to February 2008 and not extended
or renewed), Participant’s termination of employment for any reason other than
death, disability or a change in control will result in the forfeiture of any
right to payment of an Award under the Plan.


8.           Nonassignability


No Award or other benefit under the Plan shall be assignable or transferable by
the Participant during the Participant’s lifetime.


9.           No Right to Continued Employment


Nothing in the Plan shall confer upon any employee any right to continue in the
employ of the Company or shall interfere with or restrict in any way the right
of the Company to discharge an employee at any time for any reason whatsoever,
with or without good cause.


10.           Liability of the Company


Neither the Company, nor any affiliate of the Company, nor any member of the
Board or the Committee, nor any other person participating in any determination
of any question under the Plan, or in the interpretation, administration and
application of the Plan, shall have liability to any party for an action taken
or not taken in good faith under the Plan.  Status as a Participant shall not be
construed as a commitment that any Award will be made under the Plan to such
Participant or to Participants generally.  Nothing contained in this Plan (or
any documents relating to the Plan or to any incentive award under the Plan)
shall confer upon any employee of the Company any right to continue in the
employ or other service of the Company or its affiliates or constitute any
contract or limit in any way the right of the Company or its affiliates to
change such person’s compensation or other benefits.


11.           Federal Income Tax Consequences


All amounts paid pursuant to the Plan constitute taxable income to the
Participant when received.  If a Participant elects to defer a portion of the
award, such Participant may be entitled to defer the recognition of
income.  Generally, and subject to Section 162(m), the Company will be entitled
to a federal income tax deduction when amounts paid under the Plan are included
in the Participant’s income.  Subject to stockholder approval of the Plan, the
failure of any aspect of the Plan to satisfy Section 162(m) will not void any
action taken by the Committee under the Plan.


12.           Unfunded Plan


This Plan shall be unfunded.  Neither the Plan nor any award under the Plan
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person.  To the extent any Participant acquires a right to receive payments from
the Company pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Company.


13.           Governing Law


This Plan and any controversy arising out of or relating to this Plan shall be
governed by and construed in accordance with the General Corporation Law of the
State of Delaware as to the matters within the scope thereof.  All other matters
shall be governed by and construed in accordance with the internal laws of the
State of Ohio without regard to any state’s conflict of law principles.  Any
legal action related to this Plan shall be brought only in federal or state
court located in Ohio.


14.           Stockholder Approval


Payment of any Awards under this Plan shall be contingent upon the approval of
the Company’s stockholders at the annual meeting of stockholders held in
2009.  Unless and until such stockholder approval is obtained, no Award shall be
paid pursuant to the Plan.  To the extent necessary for purposes of Section
162(m) of the Code, the Plan shall be resubmitted to stockholders for
re-approval with respect to Awards payable for the tax year commencing on and
after January 1, 2014.


If the Company’s stockholders do not approve the Plan, payments that would have
been made pursuant to Awards that were made contingent upon such approval will
not be made.  No provision of the Plan shall prevent the Committee from making
any payments or granting any awards outside of the Plan whether or not such
payments or awards qualify for tax deductibility under Section 162(m) of the
Code.


15.           Section 409A


(a) To the maximum extent permitted by applicable law, this Plan and each Award
issued under this Plan shall be interpreted in accordance with Section 409A, and
more specifically interpreted so that this Plan is determined to be a
“short-term deferral” as defined in Section 409A and thus not subject to Section
409A and the amounts payable to a Participant under this Plan or under any Award
shall be made in reliance upon Treasury Regulation Section 1.409A-1(b)(4) (with
respect to short-term deferrals).


(b) Notwithstanding anything to the contrary in this Plan, to ensure compliance
with Section 409A, the Company shall pay:  (i) any amount payable under Section
7 upon a “change in control” no later than March 15 of the calendar year
following the calendar year in which the “change in control” occurred; (ii)
subject to the terms of any applicable termination agreement (in existence as of
February 21, 2008), any amount payable under Section 7 upon a Participant’s
termination without cause or with good reason by the Company no later than March
15 of the calendar year following the calendar year in which the termination of
the Participant’s employment occurred; (iii) any amount payable under Section 7
upon the death of a Participant no later than March 15 of the calendar year
following the calendar year in which the Participant’s death occurred; and (iv)
any amount payable under Section 7 upon the disability of a Participant no later
than March 15 of the calendar year following the calendar year in which the
Participant’s disability occurred.


(c) If a Participant is a “specified employee” (within the meaning of Treasury
Regulation Section 1.409A-1(i)), as determined by the Company in accordance with
Section 409A, as of the date of the Participant’s separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), to the extent
that any payments or benefits under this Plan or any Award are subject to
Section 409A and the delayed payment or distribution of all or any portion of
such amounts to which the Participant is entitled under this Plan or any Award,
exclusive of any amount that is permitted to be distributed under U.S. Treasury
Regulations § 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, then such portion deferred under this Section
14(c) shall be paid or distributed (without interest) to the Participant in a
lump sum on the earlier of (i) the date that is six (6) months following
termination of the Participant’s employment, (ii) a date that is no later than
thirty (30) days after the date of the Participant’s death or (iii) the earliest
date as is permitted under Section 409A.  For purposes of clarity, the six (6)
month delay shall not apply in the case of severance pay contemplated by
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the extent of the limits set
forth therein.  Any remaining payments due under this Plan or any Award shall be
paid as otherwise provided herein.


(d) Notwithstanding anything to the contrary in this Plan or any Award, any
election by a Participant to defer all or any portion of an Award under Section
5 shall be subject to all requirements under Section 409A and the Deferred
Compensation Plan.

